FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                          June 29, 2015

                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                          No. 15-3091
                                                 (D.C. No. 5:13-CR-40060-DDC-6)
MARTYE MADKINS, III,                                         (D. Kan.)

             Defendant - Appellant.


                             ORDER AND JUDGMENT*


Before HARTZ, TYMKOVICH, and MATHESON, Circuit Judges.


      Martye Madkins III appeals from the district court’s denial of his motion for

release pending trial. Mr. Madkins, who has been detained since his arrest and

arraignment in the District of Kansas in June 2013, claims that his continued

detention violates both the Speedy Trial Act (STA), see 18 U.S.C. § 3164(b), which

requires trial of a person being held in pretrial detention within ninety days of his




*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
detention, and his right to due process. We exercise jurisdiction under 28 U.S.C.

§ 1291 and 18 U.S.C. § 3145(c).

      While this appeal was pending, a jury was empaneled in the District of Kansas

and trial was held on the outstanding charges. On June 23, 2015, the jury convicted

Mr. Madkins on two counts of distribution of cocaine base. Mr. Madkins’ sentencing

is set for September 28, 2015, and he now remains detained pursuant to 18 U.S.C.

§ 3143, which governs release pending sentencing or appeal. In light of his

conviction, Mr. Madkins’ claim for the denial of pretrial release is now moot.

See Murphy v. Hunt, 455 U.S. 478, 481 (1982) (per curiam).

       Even a favorable decision would not entitle Mr. Madkins to pretrial release,

nor would a decision that he “was unconstitutionally denied bail prior to trial . . .

have any consequences with respect to his right to bail pending appeal and after

conviction.” Id. at 481 & n.5. And there is no “reasonable expectation or a

demonstrated probability that the same controversy will recur involving

[Mr. Madkins].” Id. at 482 (internal quotation marks omitted).

      Accordingly, the appeal is dismissed as moot. In light of the court’s

independent conclusion that the appeal is moot, the government’s motion to dismiss

is denied as unnecessary.

                                                Entered for the Court
                                                Per Curiam




                                          -2-